DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.
Claim Objections
Claim 58 is objected to because of the following informalities: The claim ends in a semicolon, but should be amended to end in a period.  Appropriate correction is required.
Claim 60 is objected to because of the following informalities: The claim lacks punctuation, and should be amended to end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 9-10, 13-14, 16-17, 19-20 and 58-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites the limitation “cells of a vessel wall” in line 10 which renders the claim indefinite because it is unclear whether this is the same or different than the “cells of a vessel wall” as previously set forth in claim 1. For purposes of examination, this will be treated as being the same as the “cells of a vessel wall” as previously set forth in claim 1.
Claim 1 recites the limitation "the smooth muscle cells of the media layer that are adjacent the thrombus" in lines 11-12. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the site of the thrombus in the subject" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 58, the claim recites the limitation “cells of the thrombus” in line 7 which renders the claim indefinite because it is unclear whether this is the same or different than the “cells of the thrombus” as previously set forth in the claim. For 
Claim 60 recites the limitation "the smooth muscle cells of the media layer that are adjacent the thrombus" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claims 4-6, 9-10, 13-14, 16-17, 19 and 59 are rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 58 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton, Jr. et al. (US 20100004623) (“Hamilton”) (Cited in IDS).
Regarding claim 58, Hamilton discloses a method for treating thrombosis in a subject (see Abstract), the method comprising: (a) positioning a pair of electrodes (electrodes 25, 27, 29, 31, Fig. 5) adjacent a site of a thrombus or within the thrombus (as shown in Figs. 4A-5, see also [0049]); (b) creating an electric potential between the pair of electrodes (see [0049]) that is sufficient to induce irreversible electroporation of cells of the thrombus (see [0028] and [0049]), wherein the electric potential is at least one electric pulse having a duration from about 10 microseconds to about 10 seconds (see “50-150 microseconds”, [0039]); (c) inducing irreversible electroporation of cells of the thrombus and cells of a vessel wall in the subject, including endothelium of an intima layer and smooth muscle cells of a media layer (see [0038]-[0039], see also [0033]-
Regarding claim 59, Hamilton further teaches wherein the electric potential is at least one electric pulse having a duration from about 50 microseconds to about 100 microseconds (see “50-150 microseconds”, [0039]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton in view Kyle et al. (US 8353853) (“Kyle”) and in further view of Sherman (US 20140066913).
Regarding claim 1, Hamilton teaches a method for treating thrombosis (see Abstract) in a subject, the method comprising: (a) inducing irreversible electroporation of cells of a thrombus (see [0028] and [0049]) and cells of a vessel wall in the subject (see [0038]-[0039], see also [0033]-[0034]) wherein: step (a) comprises: (i) positioning a pair of electrodes (electrodes 25, 27, 29, 31, Fig. 5) adjacent a site of the thrombus or within the thrombus (as shown in Figs. 4A-5, see also [0049]), (ii) creating an electric potential between the pair of electrodes (see [0049]), the electric potential being sufficient to induce irreversible electroporation of cells of the thrombus (see [0028] and [0049]) and cells of the vessel wall including endothelium of an intima layer and smooth muscle cells of an media layer (see [0038]-[0039], see also [0033]-[0034]; it is noted that the endothelium would be inherently electroporated since it lies between the electrodes and the smooth muscle cell layer). However, Hamilton fails to specifically teach wherein the 
Kyle teaches a method of treating a thrombosis (see col. 5, lines 6-7 and 33-49) and further teaches the critical importance of timely treatment of all blood clots (see col. 5, lines 9-12). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method as taught by Hamilton to include treating thrombi that are less than two weeks old in light of Kyle, the motivation being to treat thrombi in the least amount of time as possible to avoid potential complications that the thrombus may cause in the body (see Kyle col. 5, lines 9-12). However, Hamilton in view of Kyle fails to teach wherein the electric potential is sufficient to induce thermal damage to the cells of the vessel wall, the endothelium of the intima layer, or the smooth muscle cells of the media layer adjacent the thrombus.
Sherman teaches a method of inducing electroporation (see [0026], Fig. 4) wherein the method includes creating an electrical potential at a voltage level that effects both electroporation as well as heat ablation in the tissue (see [0022]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the electrical potential as taught by Hamilton in view of Kyle to induce both electroporation and thermal damage as taught by Sherman, the motivation being to provide the additional benefit of creating deeper lesions without the production of high heat in instances of, for example, treatment of a large/thick thrombosis (see Sherman [0007]-[0008]).
Regarding claim 4, Hamilton further teaches wherein: the electric potential is created by a voltage pulse generator in electrical communication with the pair of electrodes (see [0049]).
Regarding claim 13, Hamilton further teaches wherein: the pair of electrodes span an entire length of the thrombus (as shown in Fig. 4B).
Regarding claim 14, Hamilton further teaches wherein: the method inhibits collagen deposition within the thrombus (this is considered inherent since the electroporation is irreversible, and thus would induce cell death for any fibroblasts present in the thrombus).
Regarding claim 20, Hamilton further teaches acquiring an image of the site of the thrombus in the subject (“ultrasound or fluoroscopic imaging”, see [0049]).

Claims 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton in view of Kyle, Sherman, and in further view of Maor et al. (US 20090247933) (“Maor”).
Regarding claims 5 and 9, Hamilton in view of Kyle and Sherman teaches all the limitations of claim 2 for which claims 5 and 9 are dependent upon with Hamilton in view of Kyle and Sherman further teaching a guidewire that is used to advance the electroporation catheter/electrode to the ablation site using standard techniques known in the art (see Hamilton: [0031], see also guidewire inside of catheter 15, Fig. 5). However, Hamilton in view of Kyle and Sherman fails to teach wherein the pair of electrodes are wound in a spaced parallel relationship around a wire/the catheter.

Regarding claim 6, Hamilton in view of Kyle, Sherman, and Maor teaches all the limitations of claim 5 for which claim 6 is being treated as dependent upon (see rejection under 35 U.S.C. 112 above) with Hamilton further teaching a guidewire that is used to advance the electroporation catheter to the ablation site using standard techniques known in the art (see Hamilton [0031]). Hamilton in view of Kyle, Sherman, and Maor fails to specifically teach wherein the guidewire has a diameter of 0.5 to 3 millimeters, however it would have been obvious for one of ordinary skill in the art before the time of filing to size the guidewire appropriately according to the size of the blood vessels in the path of advancement, and further since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 10, Hamiton in view of Kyle, Sherman, and Maor teaches all the limitations of claim 9 for which claim 10 is dependent upon. Hamilton in view of Kyle, Sherman, and Maor fails to specifically teach the catheter being a size 3 to 8 on a French catheter scale, however it would have been obvious for one of ordinary skill in In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton in view of Kyle, Sherman, and in further view of Stigall et al. (US 20160279402) (“Stigall”).
Regarding claim 16, Hamilton in view of Kyle and Sherman teaches all the limitations of claim 1 for which claim 16 is dependent upon, however Hamilton in view of Kyle and Sherman fails to specifically teach the thrombosis is a deep vein thrombosis.
Stigall teaches a method of thrombosis treatment using catheters that deliver therapeutic agents as well as therapeutic energy (see [0020]-[0022]) wherein the treatment is used for deep vein thrombosis (see [0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method as taught by Hamilton in view of Kyle and Sherman to be applied to deep vein thrombosis in light of Stigall, the motivation being to treat thrombi in deep veins before they dislodge and cause a stroke or pulmonary embolism (see Stigall [0003]-[0004]).
Regarding claim 17, Hamilton in view of Kyle and Sherman teaches all the limitations of claim 1 for which claim 17 is dependent upon, however Hamilton in view of Kyle and Sherman fails to teach administering an anticoagulant to the subject.
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton in view of Kyle and in further view of Sherman as evidenced by Nosaka et al. "Time-dependent organic changes of intravenous thrombi in stasis-induced deep vein thrombosis model and its application to thrombus age determination" (“Nosaka”).
Regarding claim 19, Hamilton in view of Kyle and Sherman teaches all the limitations of claim 1 for which claim 19 is dependent upon. Hamilton in view of Kyle and Sherman fails to specifically teach the thrombus as having less than 80% collagen, however in light of the modification including treatment of thrombi within minutes the thrombus being treated would be far below 80% collagen content as evidenced by Nosaka (see Nosaka: Abstract, as well as section 3.1).

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton in view of Sherman.
Regarding claim 60, Hamilton teaches the limitations of claim 58, however Hamilton fails to teach wherein the electric potential is sufficient to induce thermal damage to cells of the vessel wall, the endothelium of the intima layer, or the smooth muscle cells of the media layer that are adjacent the thrombus.
Sherman teaches a method of inducing electroporation (see [0026], Fig. 4) wherein the method includes creating an electrical potential at a voltage level that effects both electroporation as well as heat ablation in the tissue (see [0022]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the electrical potential as taught by Hamilton to induce both electroporation and thermal damage as taught by Sherman, the motivation being to provide the additional benefit of creating deeper lesions without the production of high heat in instances of, for example, treatment of a large/thick thrombosis (see Sherman [0007]-[0008]).
Response to Arguments
Applicant's arguments filed 28 January 2021 with respect to claim 1 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments directed to Hamilton teaching away from a combination with Sherman (see Remarks pgs. 8-10), the Examiner respectfully disagrees. The Examiner contends that the nature of the teachings in Hamilton that Applicant is relying upon for support of a teaching away is directed to advantages associated with the use of irreversible electroporation in isolation as the single source of energy. Therefore, this does not meet the requirement of disclosure that would “criticize, discredit, or otherwise discourage the solution claimed…” since Hamilton fails to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794